ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

7.	Examiner maintains the grounds of rejection presented in the final office action mailed on 04 June 2021 and hereby incorporates said grounds of rejection in their entirety by reference.

12.	Applicant's arguments filed 03 September 2021, hereafter “remarks” have been fully considered but they are not persuasive.
Applicant argues that the control channel elements (CCEs) disclosed by the reference of record Kim are different than resource blocks. Examiner respectfully disagrees with the assertion. A control channel element is comprised of a plurality of resource elements which fairly describes a resource block. While this line of argument is an interesting theory, examiner does not contend in the grounds of rejection that a CCE corresponds to a resource block. Kim expressly discloses a resource block (bottom of figure 6 Resource Block #1). 
As is known by one of ordinary skill in the art a resource block is defined as a number of consecutive symbols in the time domain (commonly 7) and a number of consecutive subcarriers in the frequency domain (commonly 12). Further, it is well-known that the initial symbols of a resource block comprise the physical downlink control channel (PDCCH).  As can be seen in the illustration of Fig. 6 and disclosure of Kim at [0069], the resource mapping of PDCCH in the first three symbols of a resource block is shown. 
However, it is not clear from applicant’s disclosure that the claimed “resource block” is to be construed as narrowly as the resource block described above. Applicant discloses with respect to Figure 9, “The network device performs the nested-structure mapping on the modulated symbol set to obtain the first resource block, and the modulated symbols of the same user equipment that are carried on the first resource block are consecutive. For an effect of mapping the first resource block to the time-frequency resource, refer to FIG. 9.” Figure 9 illustrates a set of modulated symbols indexed from 1 to 32. As such, at least from this portion of applicant’s disclosure, it is reasonable to construe the claim term “first resource block” to be merely a logical construct of an arrangement of modulated symbols as depicted in Fig. 9. 
Further, the claims recite “mapping the second resource block to a time-frequency resource; and transmitting the downlink control information in the time-frequency resource to the corresponding user equipment.” The term of the art “resource block” is comprised of time frequency resources as discussed above and admitted by applicant. (See remarks filed 22 March 2021, pg. 13 “each resource block includes 12 subcarriers in the frequency domain and 7 resource elements in the time domain.”) As far as can be understood from applicant’s remarks, examiner assumes applicant meant symbols in the time domain because a resource element is a resource of one symbol on one subcarrier. As such, it is reasonable to construe the “resource block” recited in the claims as merely an logical construct of an arrangement of modulated symbols and an intermediate construct at that in the process of arriving at arranging the modulated symbols in the actual time-frequency resource. The recited time-frequency resource that is transmitted as recited in the claims would reasonably be construed by one of ordinary skill in the art to represent the term of the art “resource block” and based on applicant’s claim construction, it would be unreasonable to construe either the first or second resource blocks recited in the claims as encompassing the scope of the term of the art “resource block”.
Applicant contends that Kim does not disclose the modulated symbols of same user equipment that are carried in the first resource block are consecutive. Examiner respectfully disagrees. As indicated above, the first resource block is considered as merely a logical construct. Kim clearly discloses a nested mapping that appears to be no different from the nested mapping as it is recited in the claims. Looking at Figure 7 of Kim, therein lies a depiction of a nested mapping structure comprised of different aggregation levels of control channel elements. As should be apparent form the discussion above a modulated symbol corresponds to one resource element. As admitted by applicant a control channel element (CCE) includes 9 resource element groups. (See remarks filed 22 March 2021 at pg. 13). Indeed, Kim clearly describes this feature at [0071], “One REG (indicated by a quadruple in FIG. 6) includes 4 REs. One CCE includes 9 REGs. The number of CCEs used to configure one PDCCH may be selected from a set [1, 2, 4, 8]. Each element of the set [1, 2, 4, 8] is referred to as a CCE aggregation level”. In Fig. 7 of Kim, an aggregation level of 2 CCEs with index 0 and 1 in a user specific search space comprises 2 consecutive CCEs. Which would correspond to two sets of 36 consecutive modulated symbols or 36 consecutive resource elements. As such, it would appear that Kim supports a prima facie case of anticipation of this feature.
Further, Applicant contends Kim does not disclose “reconstructing the first resource block to obtain a second resource block where modulated symbols of same user equipment that are carried in the second resource block are non-consecutive. Examiner respectfully disagrees.
As set forth in the final rejection mailed on 04 June 2021, applicant discloses the “reconstructing” step as an act of mapping the nested-structure to time-frequency resources by, for example, one time of row-column interleaving to obtain the second resource block (Fig. 11, [0064], [0071]-[0074], Fig. 13a). Thus, it would appear that the second resource block is disclosed as a row-column interleaving of the first resource block. Thus, it is reasonable for examiner to find the row-column mapping disclosed by Kim on a nested structure of resource elements (control channel elements) to correspond to the claimed reconstructing. As depicted in applicant’s disclosure, the resulting “resource block” form the one time row-column interleaving is depicted in Fig. 13a (see [0079]) and the “non-consecutive” feature is illustrated therein. As such, it would appear that the “second resource block” corresponds to this interleaved structure of “candidates” resulting from the one time row-column interleaving which again is an intermediate product of the process which is merely a logical construct of an arrangement of symbols which is not construed as the term of the art “resource blcok” for the reasons given above. In comparison to the interleaved extended search space disclosed by Kim at Fig. 14-15 and [0169] and the example of one time row-column interleaving in Fig. 24 [0199]-[0201], See also Fig. 19, Fig. 23, [0188]-[0190] and [0196]-[1097]), appears to perform the function disclosed by applicant as “reconstructing” and appears to achieve the same result of “non-consecutive” as claimed by applicant. For example the CCE indexes 0 and 1 in Fig. 24 are now not consecutive due to the row-column interleaving. As such, it would appear that Kim supports a prima facie case of anticipation with respect to this feature.
For these reasons, examiner is not persuaded by applicant’s remarks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461